 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHudson River Aggregates, Inc. and Local 445, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America and Local854, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, Party to the ContractHudson River Aggregates, Inc. and Local 825, Inter-national Union of Operating Engineers, AFL-CIOand Local 854, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, Party to the Contract. Cases 2-CA- 15563and 2-CA- 15630October 22, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDALEOn June 29, 1979, Administrative Law Judge JoelA. Harmatz issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed limitedexceptions, a supporting brief, and its brief to the Ad-ministrative Law Judge, and Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision' in light of the exceptions and briefsand has decided to affirm the rulings, findings,2andconclusions3of the Administrative Law Judge and toadopt his recommended Order,4as modified herein.I The Administrative Law Judge, in his Decision, spelled "Tomkins Cove,New York" as "Tompkins Cove." This inadvertent error does not affect theAdministrative Law Judge's results.2 Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.3 We concur in the Administrative Law Judge's finding that the majoritystatus of Engineers Local 825 and Teamsters Local 445 should be deter-mined as of April 17. 1978, when it employed a representative complementof 30 to 40 employees, not October 1978 when it had an expanded workforce of 90 employees. By Apnl 17 the date on which Respondent beganfull-scale operations-both Local 825 and Local 445 had presented Respon-dent with a request to bargain for their respective units. By that date Re-spondent had employed a majority of its predecessors -i.e., Martin Mari-etta's-employees who had been represented by Local 825. Significantly.these employees in turn constituted a substantial majonty of Respondent'sApril 17 work force in that unit. Similarly, on that date, the employee com-plement in Local 445's claimed unit would, absent Respondent's unfair laborpractices, have been composed of Martin Marietta employees represented bythat Union. Consequently. Apnl 17, 1978, not some period 6 months afterRespondent commenced substantially unchanged operations, is the appro-priate date for determining majority status. Since both Iocal 825 and Local445 had demanded recognition and established majority status in their re-AMENDED REMEDYThe General Counsel contends that, in addition tothe remedies recommended by the AdministrativeLaw Judge, Respondent should be ordered to reim-burse its employees for any dues and initiation feeswhich may have been improperly withheld from theirpay pursuant to the union-security provision in Re-spondent's unlawfully executed contract with Team-sters Local 854. We agree. Although it is unclear fromthe record whether Respondent has in fact enforcedthe union-security provision of its contract withTeamsters Local 854, the disgorgement remedy isclearly appropriate if moneys in fact were so paid.5Accordingly, we will order Respondent to reimburseits employees for any dues, initiation fees, and assess-ments they may have been required to pay to Team-sters Local 854. Such reimbursement is to be withinterest as prescribed in Florida Steel Corporation, 231NLRB 651 (1977).6ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent. HudsonRiver Aggregates, Inc., Haverstraw and TomkinsCove, New York, its officers, agents, successors, andassigns, shall take the a-tion set forth in the said rec-ommended Order, as so modified:1. Insert the following as paragraph 2(b) and re-letter the subsequent paragraphs accordingly:"(b) Make its employees whole for any dues, initi-ation fees, and/or other assessments they have beenrequired to pay to Teamsters Local 854, pursuant tothe contract with that labor organization in the man-ner described in the section of this Decision entitled'The Remedy.'"2. Substitute the following paragraph for formerparagraph 2(e) which has here been relettered asparagraph 2(f):spective units by the April 17 date, Respondent could not rely on unitchanges 6 months later to justify its initial refusal to bargain. See, e.g.. Pre-Engineered Building Products, Inc. 228 NLRB 841, n. I (1977). See alsoSpruce Up Corporation 209 NLRB 194, 196 11974).4 We agree with the Administrative Law Judge that Resxpondent's egre-gious and widespread misconduct demonstrates a general disregard for itsemployees' fundamental statutory rights and warrants issuing a broad order.Hickmol Foods. Inc.. 242 NLRB 1357 (1979).1 Virginia Electric and Power Compnan, v. NL.R B. 319 U.S. 533 (1943):see Colony Knitwear Corporation, 217 NLRB 245 (1975). The question ofwhether Respondent actually withheld dues and initiation fees, on behalf ofTeamsters Local 854, from its employees' wages, pursuant to the unlawfullyexecuted contract, can be ascertained in the compliance stage of this pro-ceeding.6 See, generally. Isis Plumbing & Heating Co., 138 NLRB 716 (1962).246 NLRB No. 32192 HUDSON RIVER AGGREGATES. INC."(f) Preserve and, upon request. make available tothe Board or its agents, for examination and copying.all payroll records. timecards, personnel records andreports, and all other records necessary to determinethe moneys due under the terms of this Order."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTI(CE. To EMPLOYEESPOSITED BY ORDER OF TlENATIONAI. LABOR RELATIONS BOARIAn Agency of the United States GovernmentAfter a hearing at which all parties were representedby their attorneys and afforded the opportunity topresent evidence in support of their respective posi-tions, it has been found that we have violated theNational Labor Relations Act in certain respects andwe have been ordered to post this notice and to carryout its terms.Local 445, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica is the exclusive collective-bargainingrepresentative of employees at our Haverstrawand Tomkins jobsites, in the appropriate unit asdescribed below:All chauffeurs and drivers for all trucks ofHudson River Aggregates, Inc., whether suchtrucks operate on highways or solely upon itsproperty, at its facilities located at Haverstrawand Tomkins Cove, New York, but excludingguards, all other employees, and supervisors asdefined in the Act.Local 825, International Union of Operating En-gineers, AFL-CIO, is the exclusive collective-bargaining representative of employees at ourHaverstraw and Tomkins Cove jobsites, in theappropriate unit as described below:All shovel engineers, portable compressor en-gineers, front end loader operators, shovel oil-ers, bulldozer operators, single rotary drill op-erators, rotary drill operators, lead mechanics,mill operators, assistant electricians, tug op-erators, utility mill men, special mechanics,mechanics (including blacksmiths, weld drillbit sharpeners, jack bit sharpeners, welders,burners, garage men, pump operators, truckand car repairmen, and other similar mainte-nance men), rotary drill apprentices, primarycrusher hoist operators, hoist operators, me-chanic apprentices first class, special mill men,mechanic apprentices second class, mechanichelpers, and mill men, employed by HudsonRiver Aggregates, Inc., at its facilities locatedat Haverstraw and Tomkins Cove, New York,excluding all guards, other employees, and su-pervisors as defined in the act.WE WILL NOT threaten employees with dis-charge if they refuse to sign union membershipapplications or dues-checkoff authorizations onbehalf of a labor organization under circum-stances constituting unlawful assistance withinthe meaning of the National Labor RelationsAct.WEi WILL Nol recognize or bargain with Local854, International Brotherhood of Teamsters,Chauffeurs. Warehousemen and Helpers ofAmerica, as the collective-bargaining representa-tive for hourly employees at our worksites inHaverstraw and Tomkins Cove, New York, un-less and until said labor organization is certifiedby the Board as the exclusive collective-bargain-ing representative of said employees pursuant toSection 9(c) of the Act.WE WILL NOT give effect to a collective-bar-gaining agreement executed with Local 854, In-ternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of Americaon March 28, 1978, or to any modification orextension thereof.WE WILL. NOT refuse to hire or otherwise dis-criminate against employees in their hire or ten-ure of employment because they are members ofor give support to Local 445, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, or any otherlabor organization.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of rights guaranteed by Section 7 of the Na-tional Labor Relations Act.WE WILL make whole Charles Frontino, Hen-ry Flester, Harold W. Conklin, Raymon W.Odell, and Jack Joseph Newman, for any loss ofpay, with interest, they may have suffered by rea-son of the discrimination against them.WE Wlt-L make our employees whole, with in-terest, for any dues, initiation fees, and/or otherassessments they may have been required to payto Teamsters Local 854, pursuant to our contractwith that labor organization.WE WIIe withdraw and withhold from Local854, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica, recognition as the collective-bargainingrepresentative of hourly employees at the Haver-straw and Tomkins Cove jobsites.193 DE(CISIONS OF NATIONAL LABOR RELATIONS BOARDWE WIL.I recognize and, upon request, bargaincollectively with Local 445, International Broth-erhood of Teamsters. Chauffeurs, Warehouse-men and Helpers of America and Local 825, In-ternational Union of Operating Engineers. Al.LCIO, as the exclusive collective-bargaining repre-sentative of employees in the respective separateunits described above, and, if any agreement isreached, embody said agreement in an executedwritten contract.Ht l)SoN RIVitR A(;R(;GAIIS, IN('.DECISIONSI I tMNIN ()I- I III ('ASIJoEl A. HARMAI. Administrative Law Judge: Theabove consolidated proceeding was heard by me in NewCity. New York. on December 11. 18, 19, and 20. 1978.upon an initial unfair labor practice charge filed on April17. 1978, and a consolidated complaint issued on June 28.1978, alleging that Respondent violated Section 8(a)( 1). (2).(3), and (5) of the Act as specified inlra. In its duly filedanswer, Respondent denied that any unfair labor practiceswere committed. After close of the hearing, briefs were filedon behalf of the General Counsel and Respondent.Upon the entire record in this proceeding. including con-sideration of the post-hearing briefs and observation of thewitnesses and their demeanor while testifying, I hereby findas follows:I. BHlSINESS O(F IIIF RESPOND)tENThe Respondent is a New York corporation, with facili-ties located in Haverstraw and Tompkins Cove, New York,the sole facilities involved in this proceeding, from which itis engaged in the operation of stone quarries and the nonre-tail sale of crushed stone. Based upon said operations, whenprojected on an annual basis, Respondent will sell and shipfrom said facilities products valued in excess of $50.000 di-rectly to points outside the State of New York.The complaint alleges, the answer admits, and I find thatRespondent is now, and has been at all times materialherein, an employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.II. TIlE I.ABOR ORGANIZATIONS INVOIVEDThe complaint alleges, the answer admits, and I find thatLocal 445, International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, herein re-ferred to as Teamsters Local 445; Local 854, InternationalBrotherhood of Teamsters. Chauffeurs, Warehousemen andHelpers of America, herein referred to as Teamsters Local854: and Local 825, International Union of Operating En-gineers. AFL CIO, herein referred to as Engineers Local825, are now, and have been, at all times material herein.labor organizations within the meaning of Section 2(5) ofthe Act.Ill. Illt ALI..I:(;E) UINF-AIR I.ABOR PRA(I(T.sA. The IssuersThis case emerges from acquisition of two stone quarrieslformerly operated by Martin Marietta Aggregates. Inc.,herein referred to as M/M/A. by Respondent HudsonRiver Aggregates. Inc., herein called HI/R/A. At times ma-terial M/M/A was party to longstanding bargaining rela-tionships. memorialized by subsisting labor cntracts withthree different laborer organizations in separate employeeunits. Respondent H/R/A, upon assuming control of thereal and personal property of M/M/A. elected to disregardthose historic bargaining relationships and, instead, shortlyafter transfer, recognized a fourth labor organization as ex-clusive representative in a single comprehensive unit of em-ployees to be engaged in the quarry operation.The pleadings raise a variety of issues pertaining to H/R/A's handling of the labor relations aspects of the trans-ter. including:I. Whether Respondent is a successor to M/M/A,thereby violating Section 8(a)(5) and (I) of the Act by refus-ing to recognize and bargain with Teamsters Local 445 andEngineers Local 825. the historic representatives of M/M/A's drivers and operator-mechanics, respectively.'2. Did Respondent violate Section 8(a)(1) and (2) of theAct, by on March 17, 1978. recognizing Teamsters ocal854 as the exclusive collective-bargaining representative ofall employees engaged at the recently acquired quarries,3. I)id Respondent violate Section 8(a)( 1). (2). and (3) ofthe Act by entering into a collective-bargaining agreementwith said Teamsters Local 854. which agreement includedprovisions requiring employees to join that tinion within 30days.4. Did Respondent violate Section 8(a)( 1) and (2) of theAct, by threatening employees with discharge if they failedto sign union membership and checkoff authorization cardson behalf of Teamsters Local 854.5. I)id Respondent violate Section 8(a)(1) and (3) of theAct by refusing to hire five former M/M/A drivers previ-ously represented by Teamsters local 445 in order to avoidrecognition of that Union as the collective-bargaining rep-resentative of its drivers.B. The Facts1. The bargaining historyPursuant to a contract of sale executed on January 19,1978, on March , H/R/A closed with M/M/A on thepurchase of all real and personal property appurtenant tothe Tompkins Cove and Haverstraw quarries. Those siteshad been operated over a number of years by a variety ofdistinct entities. Teamsters Local 445 and Engineers Local825 had represented employees at those sites for at least 30years, during the course of which the continuing representa-I Laborers Local 60, which historically represented a third unit of M/M/A's employees, is not a part) to this proceeding On May 1, 1978, that unionfiled a petition in Case 2RC 7971 seeking an election among H/R/A'slaborers.194 HUDSON RIVER AGGREGATES. INC.tional interest of those labor organizations survived changesin the identity of the owners and operators thereof.At the time of H/R/A's acquisition. M/ M/A and Engi-neers Local 825 were signatory to a subsisting collective-bargaining agreement, not scheduled to expire until May31, 1980. That agreement covered a unit of equipment op-erators and equipment maintenance personnel specified inschedules A and B incorporated therein.2Also in effect atthat time was an agreement between M/M/A and Team-sters Local 445. which also had an expiration date of May31, 1980, and which covered a unit of "chauffeurs for alltrucks, both over the road, and those used exclusively atHaverstraw and Tompkins Cove."These historic collective-bargaining units, which formedthe focal point for negotiations. were presumptively appro-priate at the time that M/M/A suspended operations andterminated its employees.2. The acquisition and transferH/R/A was incorporated on February 14, 1978. Earlier.however, as indicated, on January 19, 1978, the contract ofsale was executed between M/M/A and Carl Lizza. Jr..who apparently was acting in behalf of Jay Boyle in enter-ing an agreement covering transfer of the real and personalproperty utilized by M/M/A in quarrying the TompkinsCove and Haverstraw sites. Effective March 1, 1978, thesale was closed, culminating a 2-year search by Jay Boyle.H/R/A's president, for a suitable site for quarry stone usedin the construction industry.Boyle, whose 25 years' experience in the construction in-dustry included employment at the Haverstraw and Tomp-kins Cove sites when operated by M/M/A's predecessor.New York Trap Rock, Incorporated, prior to the closingwith M/M/A, had been provided copies of the then in ef-fect collective-bargaining agreements between M/M/A andTeamsters Local 445, Engineers Local 825, and LaborersLocal 60.By letters dated March 1, 1978, M/M/A informed Engi-neers Local 825, Teamsters Local 445, and Laborers Local60 of the sale of assets to H/R/A, of the discontinuance ofoperations by M/M/A at those locations and of the termi-nation of all M/M/A employees.3. The takeoverThe first four rank-and-file employees hired by H/R/Ato work at the newly acquired sites were hired by Boyle. Ofthis group, Glenn Talgo was hired on March 13, JamesHoran was hired on March 15, Nunzio Bertolino was hiredon March 16, and Keith Talgo was hired on March 17.Insofar as this record discloses not one of this group had anemployment history at the Haverstraw or Tompkins Covesites.Boyle, on March 17, with a payroll limited to these fourexecuted a formal document recognizing Teamsters' Local854 "as the duly authorized collective-bargaining represent-ative of all its employees ...."4 That Union is headquar-2 See G.C. Exh. 2.' See G.C. Exh. 3.4 See G.C. Exh. 9.tered in Long Island and, as of March 1978, neither repre-sented nor serviced employees engaged in quarryingoperations. Testimony bearing upon the origin of the bar-gaining relationship discloses that Eugene McDonough,Teamsters Local 854's president, made his first contact withBoyle on March 17. He testified that this occurred after hereceived information that an organizer for his Local hadobtained signed authorization cards from four employees aday or two earlier.'With respect to the ensuing negotiations, it does not ap-pear that Teamsters Local 854 made any formal proposal.Instead. Boyle. using an agreement covering another quarrywith which he was familiar. drafted a proposal which hepresented to the Union at their first meeting. After severaltelephone conversations, a second bargaining session wasconducted on March 28. In the course thereof, followingseveral modifications in the Boyle proposal, agreement wasreached and a contract executed. The new agreement hadan effective date of April 1, 1978. with a scheduled expira-tion date of March 31. 1981.During the interim between March 17 and execution ofthe agreement with Teamsters Local 854, H/R/A's workforce was not expanded by a single new hire.However, shortly after execution thereof, hiring increaseddramatically. Within a week, on April 3, 1978. H/R/Ahired 29 hourly employees, 27 of whom were employed byM/M/A at the time it terminated operations. Of this group,18 were represented by Engineers Local 825, and 9 wererepresented by Laborers Local 60.?Thereafter by letter dated April 10, 1978, Engineers Lo-cal 825 informed Boyle of its designation by a majority ofH/R/A's employees and requested collective-bargainingnegotiations. By letter dated April 14, 1978, Boyle replied.advising that employees at the Haverstraw and TompkinsCove quarries were already represented by a labor organi-zation and covered by a labor agreement. In addition, ear-lier. in late February and in early March, Teamsters Local445 made several telephonic inquiries to Boyle as to its in-tentions with respect to that Union. On both occasions,Boyle advised that he was not prepared at that time tospeak with Teamsters Local 445.7H/R/A did not begin production simultaneous with itsacquisition of the quarries. Equipment was in disrepair andin need of maintenance and these steps had to be takenbefore drilling and crushing operations could commence.Although it was initially determined that these preliminaryoperations would take some 5 to 6 weeks, corners were cut,and the actual starting date for production was moved up.On April 17 actual production at the Haverstraw quarrybegan." Prior thereto, although H/R/A elected not to hireI As will be recalled, of this group of four, Bertolino was hired on March16 and Keith Talgo was hired on March 17. The organizer in question mani-fested remarkable efficiency in obtaining the designations from so small awork force so geographically remote from the Local's home base.6 The remaining two not previously employed by M/M/A were HowardConklin and James McElroy.Based on the credited testimony of William Comiez. business representa-tive of Teamsters Local 445.i Between Apnl 3 and Apnl 16, the day before production began, H/R/Ahired a single employee, Robert Smith, on Apnl 10. Smith was not formerlyemployed by M/M/A.195 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtruckdrivers during the preliminary phase, jobs were prom-ised to five members of' Teamsters Local 445 previouslyemployed by M./M/A when it terminated its operation inearly 1978. All five were afforded assurances that, when thepreliminary repair and maintenance work was completedand the plant became operational, they would be providedjobs. Nonetheless, on April 17, 1978. H/R/A hired nineadditional hourly employees.9The five former M/M/Adrivers represented by Teamsters Local 445 were not re-called. Instead, on April 17 and 18 the work they had for-merly performed for M/M/A was assigned to five employ-ees first hired on April 17, none of whom was employed byM/M/A in the past.That same day, April 17, Teamsters Local 445 filed theinitial charges in this proceeding, alleging an unlawful re-fusal to bargain and discrimination in the refusal to hire thefive M/M/A drivers. On April 18, Teamsters Local 445.and the five drivers who were denied employment with H/R/A, picketed the latter's premises, protesting H/R/A's al-leged unfair labor practices consisting of its failure to hirethe drivers formerly employed by M/M/A. The picket linewas honored by a substantial segment of the H/R/A exist-ing work force and subsequently was enforced by EngineersLocal 825's placement of its own pickets.C. Concluding Findings1. The alleged discriminatory refusal to hire the fivedrivers represented by Teamsters Local 445The allegation that former M/M/A drivers CharlesFrontino, Henry Flester, Harold Conklin, Raymond Odell,and Jack Joseph Newman were discriminatorily denied em-ployment from on or about April 4, 1978, warrants thresh-old consideration because of its import to the successorshipissue. At the offset, it is noted that, during the period priorto April 17, no work was available for the drivers, and anyclaim that they were victims of discrimination prior theretois simply lacking in record support.The alleged discriminatees had been employed by M/M/A in the unit represented by Teamsters Local 445. WilliamComiez, a business representative thereof, testified that, inlate February 1978 in a telephone conversation with Boyle,he questioned the latter as to his intentions with respect tothat Union. Boyle advised that he did not know his inten-tions at the time, and after some discussion as to whether ornot Local 445's collective-bargaining agreement with M/M/A contained a successorship clause, Boyle repeated thathe was not prepared to talk with Comiez at the time, andsuggested that the latter call him back the following Friday.Comiez goes on to relate that, after an unsuccessful effort tocontact Boyle on that Friday, he reached Boyle on the fol-lowing Monday morning. During their conversation,Comiez was told that Boyle was still not ready to speak toComiez and did not know whether he would ever be readyto do so. Boyle, according to Comiez, again related thatI of this group, two were former M/M/A employees represented by L.ocal825, and seven had no history of employment with M/M/A.H/R/A's intentions were unknown and that it might notopen the plant for another year.'°This hardly proved to be the case. During the week pre-ceding April 17. several of the alleged discriminatees werealerted to rumors that H/R/A planned to start productionon that date. The grapevine was accurate, and productionactually commenced on Monday, April 17, with five quarryhaulers of' the type previously driven by M/M/A drivers inoperation that day. However, instead of calling the five al-leged discriminatees, each of whom had previously receivedassurances that they would be given work at the commence-ment of production, all five vehicles were operated by indi-viduals first hired on April 17. none of whom was shown tohave possessed an employment history at the quarries."In the meantime, not having heard from H/R/A, Fron-tino on Saturday. April 15. and Flester. Newman. andOdell on Monday. April 17. telephoned Plant Superinten-dent McElroy, inquiring as to why they had not been calledin. Newman, Flester, and Frontino testified credibly thatMcElroy explained that H/R/A was confronted with a"ticklish situation" that would take 2 to 3 weeks to resolve.Odell testified that McElroy simply explained that H/R/Ahad a problem that would have to be straightened out. Mc-Elroy did not deny this testimony and acknowledged thatall five drivers were informed that they would be hired "assoon as we could get squared away ...." When pressed forexplanation as to what he meant in this respect, McElroytestified as follows:I had to get these problems ironed out before I coulddo anything. I had no idea if the equipment was goingto run after we got it repaired and I had to decide justwhat are we going to do.McElroy went on to clarify that, although production op-erations opened on Monday. April 17, in view of the hastewith which the maintenance and repair program had beeneffected, he had no idea as to whether equipment wouldremain operational. Some question also existed to whetherlimited financial credit available to H/R/A, as a new com-pany, would allow the latter to secure a drilling contractorto facilitate the preliminary work of blasting. He claimsthat, in view of these uncertainties, the April 17 date wasestablished to test the operation, enabling the use of thatentire week to work out bugs in the operation. Finally Mc-Elroy expressed that it was his intention, immediately afterthis trial week, to have five haulers operational whereuponhe "was going to put them [the five discriminatees] drivingtrucks or anything that I had."01 I credit Comiez. On cross-examnation, Boyle admitted to a telephoneconversation from Comiez in March 1978 in which Comiez identified himselfand indicated that he wanted to know what was "happening" at the quarry.Boyle also admitted to informing Comiez that Respondent had not decidedwhat it intended to do with the quarry. Boyle did not specifically contradictthe balance of the Comiez account." Timothy Tibbetts, L. A. Sciutto. Jr.. Robert Murdock, Al Mauro, andRichard T. Bicknell were hired on April 17. None had been employed byM/M/A at times proximate to its termination of operations. G.C. Exh.19(a)-(e). consisting of daily time reports, disclosed that on April 17 all fiveworked a full shift, hauling stone and rock by vehicle. It is fair to infer thatthese were the same ehicles operated by the five alleged discriminateeswhile employed by M/M/A. G(. rExh. 20(a) t(e reveals that this samework was also performed by Tibbetts, Sciutto. Murdock, Mauro. and Bick-nell for at least 8 hours on April 18.196 HUDSON RIVER AGGREGATES, INC.McElroy's explanation failed to allay the inference aris-ing from the fact that he breached his commitment to hirethe five M/M/A drivers, while preferring new hires, withno perceptible experience at Haverstraw or Tompkins Coveto perform the very work promised the former. Any doubt,albeit sincerely held, as to whether production could besustained continuously after April 17 fails to throw light onRespondent's reasons for hiring this latter group in prefer-ence to the alleged discriminatees. Other than McElroy'sprofessed concern in that regard, the record is devoid ofexplanation as to means by which Respondent elected toperform the stone hauling function on April 17.At the same time, however, an interest in continued rep-resentation of H/R/A's drivers had been expressed prior toApril 17 on behalf of Teamsters Local 445. Boyle, in dodg-ing those inquiries, went so far as to advert to a possibilitythat the plant would not be operational for a year, when infact intensive action was underway to facilitate productionas soon as possible. Boyle's lack of candor in this respectwas somewhat less than indicative of an open-mindednesstoward Teamsters Local 445. In the total circumstances, asMcElroy initially assured the M/M/A drivers, all known tohave been affiliated with Local 445, that they would haveemployment upon the commencement of production, theconclusion is inescapable that the unexplained reversal ofposition in this regard, marked by the April 17 hiring ofemployees new to the quarries to perform these very sameduties, was a further step in Boyle's effort to avoid bargain-ing with Teamsters Local 445.12 Accordingly. I find that byrefusing to hire Frontino, Conklin, Odell, Newman, andFlester on April 17. Respondent violated Section 8(a)(3)and (1) of the Act.Furthermore, although all five discriminatees partici-pated in the picketing by Teamsters Local 445 which com-menced on April 18, 1 find that, having discriminatorilydenied them employment, Respondent, during the course ofsaid picketing, was subject to a continuing obligation toafford them specific jobs at a specific time, and that itsfailure to do so during the duration of the picketing furtherviolated Section 8(a)(3) and (1) of the Act.2. The successorship issue, the alleged refusal to bargainAs indicated, H/R/A acquired the Haverstraw andTompkins Cove quarries with knowledge of the separatehistories of representation by Teamsters Local 445 and En-gineers Local 825. Shortly thereafter, in March, expressionsof interest were made on behalf of Teamsters Local 445which could only have been understood by Respondent'spresident, Boyle, as in consonance with its continuing rep-resentation interest in H/R/A's truckdrivers. Notwith-standing knowledge of the history of representation of M/M/A's employees, H/R/A, with only four rank-and-fileemployees on its payroll, on March 17, executed a recogni-tion agreement, and then on March 20, a collective-bar-gaining agreement, with Teamsters Local 854, which con-tained a 30-day union-shop clause. That agreement formedthe predicate for H/R/A's rejection of a demand for recog-nition made by Engineers Local 825 on April 10.it I did not believe testimony of Boyle to the extent that he relates that thehinng or nonhinng of H/R/A's employees, including truckdrivers. was leftto the unfettered discretion of McElroy.The Board's successorship doctrine is founded on thepremise that, where a bargaining representative has beenselected by employees, a continuing obligation to deal withthat representative is not subject to defeasance solely ongrounds that ownership of the employing enterprise haschanged. See N.L.R.B. v. Burns International Security Ser-vices, Inc., 406 U.S. 272. 279 (1972). As the Board stated inMaintenance, Incorporated, 148 NLRB 1299, 1301 (1964):The duty of an employer who has taken over an "em-ploying industry" to honor the employees' choice of abargaining agent is not one that derives from a privatecontract, nor is it one that necessarily turns upon theacquisition of assets or .. other arrangement betweenemployers. It is a public obligation arising by opera-tion of the Act. The critical question is not whetherRespondent succeeded to [the predecessor's] corporateidentity or physical assets, but whether Respondentcontinued essentially the same operation, with substan-tially the same employee unit whose duly certified bar-gaining representative was entitled to statutory recog-nition at the time Respondent took over.With these considerations in mind, it is noted that H/R/A took over the quarries with the intention of engaginggenerally in the very quarrying. crushing, and stone saleoperations carried on by former operators at those sites,including M/M/A. The only substantial change contem-plated by H/R/A related to the Tompkins Cove site. ThusM/M/A since 1974 had limited its operations at TompkinsCove to the sale of stockpiled stone and engaged in no fur-ther mining or crushing operations at that location there-after. H/R/A intended to reactivate production at Tomp-kins Cove, and in furtherance thereof a new crushing plantwas purchased for that site and, although as of the hearingno such production had ensued, this was anticipated to be-gin sometime in January 1979. It is noted, however, thatthis change entailed no variance in the skills demanded ofH/R/A's quarry workers and amounted to a contemplatedexpansion of production capacity not materially alteringthe nature, purpose, or structure of the employing enter-prise.' In other respects. H/R/A's work demands were fur-thered through the use of equipment acquired from M/M/A, with no evidence that, to any significant degree, anymovable equipment was replaced by H/R/A through newpurchases.Also lacking in material change was the supervisorystructure through which H/R/A sought to manage its new-ly acquired operation. Intermediate supervisory positionswere awarded exclusively to M/M/A employees. Thus, atthe time of hire by H/R/A, James Woodward was desig-nated "pit foreman," the same position he held at M/M/A:Charles Malucci was designated "dock foreman," the sameposition he held at M/M/A, and Louis Tamillio was desig-nated "mill foreman," the same position he held at M/M/A. The only remaining foreman hired by H/R/A, was Mi-chael Cavotti, who had been employed by M/M/A as amechanic. As plant superintendent. Boyle hired RichardMcElroy. Although not employed by M/M/A when it ter-" Under the precedent, expansion of an existing unit of employees follow-ing acquisition through purchase by a new entity will not alone defeat a dutyto bargain under the successorship doctrine. See, e.g., Spruce Up Corporuaon,209 NL.RB 194. 196 (1974).197 DECISIONS OF NATIONAL LABOR RELATIONS BOARDminated its operation, McElroy served that firm previously,occupying the superintendent position, and had an employ-ment history in the Tompkins Cove and Haverstraw quar-ries covering some 33 years."On the question of whether employees of M/M/A wereretained by H/R/A in numbers sufficient to support a con-clusion that H/R/A was not privileged to abort the estab-lished pattern of bargaining, the status of H/R/A's workforce on April 17 is deemed controlling. It was then thatproduction operations were initiated through an employeecomplement consisting of 43 hourly employees. AlthoughH/R/A intended subsequently to expand its work force,those actively employed, under established Board stan-dards," were clearly representative of those ultimately to behired.' That being so, considering other circumstances, todeem material hirings after April 17 would allow H/R/A toreap benefits emerging from its unfair labor practices. Thus,on April 17, H/R/A unlawfully refused to hire five M/M/A drivers. This prompted the posting of a picket line onApril 18. As of April 19 some 23 of H/R/A's active em-ployees walked off the job.'7Of this group, only one em-ployee had no prior affiliation with either Engineeers Local825 or Laborers Local 60. The picketing continued forabout 6 weeks and, before its termination, was augmentedby picketing on behalf of Engineers Local 825.Considering the foregoing and Respondent's hiring dur-ing the picketing, which, with a single exception, includedno former employees of M/M/A, it is not farfetched toassume that the picketing and strike action, all of whichwas caused and provoked by Respondent's unfair laborpractices, would destort the composition of Respondent'swork force from that point forward. Accordingly, in view ofH/R/A's unfair labor practices, and the strike causedthereby, it is concluded that "the make up of the controllingmajority is to be determined ..." as of April 17."As of that date, of the 43 employees in H/R/A's employ.only 14'9 had no immediate prior employment history withM/M/A, and this latter group included 5 employees hiredon April 17 and assigned the driving duties which, absentthe illicit discrimination, would have been awarded to the 5M/M/A drivers referred to above. It is thus clear that H/R/A's work force on that date reflected a preponderantdependence upon employees formerly employed by M/M/A and within the units recognized by the latter.0"At the time of his hire by H/R/A, McElroy had been employed bySullivan Highway Products, having departed from the Haverstraw andTompkins Cove quames some 2-1/2 years earlier.'5See. e.g., General Extrusion Company, Inc., 121 NLRB 1165 (1958); Brit-ish Industries Company, Lyra Systems, Divisions of Annet, Inc., 218 NLRB1127, 1140-42 (1975).IF According to Boyle, upon completion of the crushing plant at TompkinsCove, which as of the date of the hearing had yet to become operational, theanticipated work force would entail 60 to 65 employees at Haverstraw and30 at Tompkins Cove.l See Jt. Exh. ." Pacific Hide& Fur Depot, Inc. v. N.L.R.B., 553 F.2d 609, 612 (9th Cir.1977). Respondent cites this case as supporting its view that the continuingrepresentative status of Engineers Local 825 and Teamsters Local 445 maynot be measured until H/R/A has hired all of its employees. The court'sholding therein would appear to be plainly inapposite in circumstanceswhere a union's continuing support within the successor's unit is underminedby collateral unfair labor practices and the foreseeable consequences thereof.19 See Appendix D attached hereto omitted from publication.20 Of the remaining 29 employees, 20 were formerly represented by Engi-neers Local 825 and 9 were formerly represented by Laborers Local 60. SeeAppendices B and C attached hereto [omitted from publication].This, however, does not end the inquiry, for the 8(a)(5)allegations herein focus upon a separate rather than an allinclusive bargaining unit. As for that claimed by TeamstersLocal 445, the discriminatory refusal to hire Frontino,Conklin, Odell, Newman, and Flester, taking full accountof the nature of H/R/A's contemplated operations and theabsence of any indication that the latter intended to utilizemore than six hauling units, would suffice to substantiateTeamsters Local 445's continuing representative capacitywithin that unit."' I find that Respondent violated Section8(a)(5) and (1) of the Act by refusing to bargain with re-spect to Teamsters Local 445 as the exclusive representativeof employees enumerated in the agreement between thatUnion and M/M/A which constitutes an appropriate col-lective-bargaining unit within the meaning of Section 9(b)of the Act.As for Engineers Local 825, it is noted that, as of April17, H/R/A employed 29 former employees of M/M/A, 20of whom were in the unit represented by that Union and 9were in the unit represented by Laborers Local 60. Al-though employees formerly represented by Local 825 at thetime of M/M/A's termination of operations on the sitesmay not have constituted a numerical majority of all em-ployed by H/R/A on April 17, their special skills as eitheroperators of heavy equipment or mechanics permits the in-ference that they constituted a clear majority of those en-gaged by H/R/A to perform work historically performed atthe quarry sites by employees represented by Engineers Lo-cal 825.22 As I find that the historic contract unit repre-sented by Engineers Local 825 is appropriate for purposesof collective bargaining within the meaning of Section 9(b)of the Act, and as the General Counsel has substantiatedthe existence of the successorship under all other relevantcriteria, I find that H/R/A violated Section 8(a)(5) and (1)of the Act by refusing to recognize and bargain with Engi-neers Local 825 on behalf of said employees on and afterApril 17, 1978."'D. The Collective-Bargaining Agreement With TeamstersLocal 854 and Other Related Alleged Assistance andDiscriminationOn March 17, H/R/A executed a formal recognitionagreement and, thereafter, on March 28, a collective-bar-gaining agreement with Teamsters Local 854. There can belittle question that these steps were premature. H/R/A em-barked upon this course fully mindful of the historic repre-sentative interest of other labor organizations,4when only 4employees were on its payroll, and only I week before 29additional workers were hired, including 27 formerly repre-sented in the separate M/M/A units. The foregoing estab-21 See, e.g. K, B. & J. Young's Super Markets, Inc. v. N.L.R.B., 377 F.2d463 (9th Cir. 1967), cert. denied 389 U.S. 841.22 Obviously, Engineers Local 825 would enjoy actual majority statusupon exclusion of the five individuals hired on April 17 to perform work asreplacements in furtherance of an unlawful scheme of discnmination. Thiswould be so even if those with a history of representation by Laborers Local60 were included in the overall count23 As shall be seen, infra, there is no merit in Respondent's contention thata successorship finding is barred b) the agreement it entered with TeamstersLocal 854 on March 28.24 See, e.g.. La-Ron Corporation d/b/a Precision Carpet, Inc., 223 NLRB329. 340 11976).198 HUDSON RIVER AGGREGATES INC.lishes prima facie that the grant of recognition and execu-tion of a contract containing union-security provisionsviolated Section 8(a)( 1), (2),2' and (3) of the Act.'6Nonetheless, Respondent's contention that Section 8(f)of the Act privileged its breach of neutrality on behalf ofTeamsters Local 854, while not wholly lacking in legal sub-stance" is, nonetheless, factually unsubstantiated. Section8(f) of the Act provides in material part, as follows:(f) It shall not be an unfair labor practice undersubsections (a) and (b) of this section fior an employerengaged primarily in the building and construction indus-try to make an agreement covering employees engaged(or who, upon their employment, will be engaged) in thebuilding and construction industn' with a labor organiza-lion of which building and construction employees aremembers (not established, maintained, or assisted byany action defined in section 8(a) of this Act as anunfair labor practice) because (I) the majority status ofsuch labor organization has not been established underthe provisions of section 9 of this Act prior to the makingof such agreement, or (2) such agreement requires as acondition of employment, membership in such labororganization after the seventh day following the begin-ning of such employment or the effective date of theagreement, whichever is later .... [Emphasis supplied.]Clearly, the exemption applies in limited circumstances.For the unmistakable terms of Section 8(f) limit its applica-tion to circumstances where (I) the agreement under chal-lenge covers employees engaged in the building and con-struction industry, and (2) where that agreement is with alabor organization of which building and construction em-ployees are members and (3) where the employer is engaged"primarily" in the building and construction industry.These standards were tailored narrowly to accommodateexigencies faced by employers engaged on constructionsites, whose needs for labor are temporary and shifting, andwho depend upon various labor pools rather than a fixedwork force in connection with building projects of relativelyshort duration." H/R/A meets neither the letter nor spiritof that exemption. It is little more than a supplier to theconstruction industry, whose employees are engaged exclu-sively in mining and processing, and the on-premises car-tage of unfinished and processed stone. It functions througha stable work force on a stationary worksite, utilizing em-ployees who seldom, if ever, even visit a construction job-site."Accordingly, in the above circumstances, I find that thecollective-bargaining agreement by H/R/A and TeamstersLocal 854 on March 28 fails to qualify under Section 8(f) asa legitimate prehire agreement, inasmuch as H/R/A is not2 Cowles Communications, Inc., and Sufsun Co. Inc., 170 NLRB 1596,1610-11 (1968), and fn. 67 thereof.Internaional Ladies' Garment Workers' Union A FL CIO lBernhard-A r-mann Texas Corp.] v. N.LR.B.. 366 U.S. 731 (1961).See, e.g., N.L. R.B. v. David F. Irvin and James B. McKelvy, partners,d/bla The Irvin-McKelvy Company, 475 F.2d 1265 (3d Cir. 1973).2 A synopsis of the legislative history furnishing the background for enact-ment of Sec. 8(f) appears in Forest Cir,/Dillon-Tecon Pacific, 209 NLRB 867(1974), enfd. modified on other grounds 522 F.2d 1107 (9th Cir. 1975). andneed not be repeated here.29Cf. Carpet, Linoleum and Soft Tile Local Union 1247 (Indio Paint andRug Center). 156 NLRB 951 (1966)an employer engaged primarily in the construction industryand does not employ employees3engaged in said industry.Having so found, it is further concluded that, by extend-ing recognition and entering said contract with TeamstersLocal 854. H/R/A violated Section 8(a) ), (2), and (3) ofthe Act."'CON(CI.t:SIONS )F l.AW1. Respondent Hudson River Aggregates, Inc., is an em-ployer engaged in commerce and in an industry affectingcommerce within the meaning of Section 2(6) and (7) of theAct.2. Local 445, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America; Local854, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America; and Local 825,International Union of Operating Engineers, AFL CIO,are labor organizations within the meaning of Section 2(5)of the Act.3. Respondent violated Section 8(a)(2) and (1) of the Actby threatening employees with discharge if they did notsign union membership applications and dues-checkoff au-thorizations on behalf of a labor organization which did notrepresent an uncoerced majority of Respondent's employ-ees.4. Respondent violated Section 8(a)(2) and (I) of the Actsince March 17, 1978, by, with knowledge of competingclaims for recognition by other labor organizations, recog-nizing Teamsters Local 854 as the collective-bargaining rep-resentative of its employees, and violated Section 8(a)(1),(2), and (3) of the Act by entering a collective-bargainingagreement with said Union on March 28, 1978, containinga union-shop agreement, notwithstanding the fact that itdid not employ a representative complement at that time.5. Respondent violated Section 8(a)3) and (I) of the Actby, on April 17, 1978, refusing to hire Jack Newman, Ray-mond Odell, Henry Flester, Charles Frontino, and HaroldConklin, and by refusing to afford employment to Flester,Frontino, and Conklin until May 31, 1978, and by refusingto afford employment to Jack Newman and RaymondOdell until June 12, 1978, all for the purpose of avoidingrecognition and bargaining with Teamsters Local 445.a0 Another factor weighing against H/R/A's access to Sec. 8(f) is the ab-sence of evidence that Teamsters Local 854 represents any constructionworkers. Indeed, testimony of Eugene McDonough, president of Local 854,described his Union as "basically an industrial union ....' The complaint alleges that Respondent violated Sec. 8(a(I) and (2) ofthe Act through Foreman James Woodward's efforts to require employees tosign membership cards and checkoff authorizations on behalf of Local 854.In support thereof, employees Cesar Benincasa, Patrick McNamee, and Har-old Hansen testified that on the first day of their employment at H/R/A,April 3, Woodward, in the presence of Glenn Talgo. Teamsters Local 854'sshop steward, distributed cards including a Local 854 membership applica-tion and checkoff authorization advising that, if the employees did not signthe cards, they would not have a job the next day. Woodward admitted thathe gave out W 2 forms but denied that he distributed any cards on behalf ofTeamsters Local 854. claiming that this was done exclusively by Talgo. Asfor the threat. Woodward asserted that to his "knowledge" none was made.Glenn Talgo was not called. I was not impressed with Woodward and re-garded the mutually corroborative testimony of Benincasa. McNamee, andHansen as the more credible. Based thereon, I find that, as Woodward'sthreat was not made at a time when Teamsters Local 854 was party to alegitimate collective-bargaining agreement, this effort to enforce an illicitunion-security arrangement constituted further unlawful assistance violativeof Sec. 8(a)(2) and (I) of the Act.199 DECISIONS OF NATIONAL LABOR RELATIONS BOARD6. All chauffeurs and drivers for all trucks of H/R/A.Inc., whether such trucks operate on the highways or solelyupon said employer's property, at its facilities located atHaverstraw and Tompkins Cove, New York. excludingguards, all other employees, and supervisors as defined inthe Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.7. All shovel engineers, portable compressor engineers.front-end loader operators, shovel oilers, bulldozer opera-tors, single rotary drill operators, rotary drill operators, leadmechanics, mill operators, assistant electricians, tug opera-tors, utility millmen, special mechanics, mechanics (includ-ing blacksmiths, weld drill bit sharpeners, jack bit sharpen-ers, welders, burners, garage men, pump operators, truckand car repair men, and other similar maintenance men),rotary drill apprentices, primary crusher hoist operators,hoist operations, mechanic apprentices first class, specialmill men, mechanic apprentices second class, mechanichelpers, and mill men, employed by Hudson River Aggre-gates, Inc., at its facilities located at Haverstraw and Tomp-kins Cove, New York, excluding all guards, other employ-ees, and supervisors, as defined in the Act constitute a unitappropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.8. At all times since April 17, 1978, Teamsters Local 445has been and is now the exclusive collective-bargaining rep-resentative of all employees in the unit described in para-graph 6 above for the purpose of collective-bargaining withrespect to rates of pay, wages, hours of employment. andother terms and conditions of employment.9. At all times since April 17, 1978, Engineers Local 825has been the exclusive representative of all employees in theunit described above in paragraph 8 for the purpose of col-lective bargaining with respect to rates of pay, wages, hoursof employment, and other terms and conditions of employ-ment.10. By refusing to recognize and bargain with TeamstersLocal 445, as the exclusive collective-bargaining representa-tive of employees described in paragraph 6 above, Respon-dent has since April 17, 1978, failed and refused to bargainin good faith and has thereby violated Section 8(a)(5) and(1) of the Act.II11. By refusing to recognize and bargain with EngineersLocal 825 as exclusive collective-bargaining representativeof employees in the unit described in paragraph 7 above,Respondent has, since April 17, 1978, failed and refused tobargain in good faith and has thereby violated Section8(a)(5) and (1) of the Act.12. The unfair labor practices found above are unfairlabor practices having an effect upon commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has committed variousunfair labor practices, it shall be recommended that it beordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the purposes andpolicies of the Act. Respondent will be required to with-draw and withhold recognition from Teamsters Local 854and to cease giving effect to the collective-bargaining agree-ment entered into with that labor organization. Further,Respondent shall be required to recognize and bargain withTeamsters Local 445 and Engineers Local 825 in their re-spective appropriate collective-bargaining units and, ifagreement is reached, to reduce said agreement to a writtencontract. As discriminatees Newman. Odell. Flester, Fron-tino, and Conklin have been reinstated, Respondent shallbe ordered to make them whole for any losses they mayhave suffered as a result of the discrimination against themfrom April 17, 1978, to the date each returned to work, lessnet interim earnings during that period. Said backpay shallbe computed in accordance with F. W. Woolworth Comn-pan)y, 90 NLRB 289 (1950), with interest as prescribed inFlorida Steel Corporation, 231 NLRB 651 (1977)."As the unfair labor practices found here include acts ofdiscrimination which strike at the heart of the Act, a broadorder shall be recommended requiring Respondent to ceaseand desist from "in any other manner" interfering with,restraining, or coercing employees in the exercise of therights guaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER"The Respondent, Hudson River Aggregates, Inc., Haver-straw and Tompkins Cove, New York, its officers, agents,successors. and assigns, shall:I. Cease and desist from:(a) Threatening employees with discharge if they refuseto sign union membership applications or dues-checkoff au-thorizations on behalf of a labor organization under cir-cumstances constituting unlawful assistance within themeaning of the Act.(b) Recognizing or bargaining with Local 854, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, as the collective-bargainingrepresentative for hourly employees employed at its work-sites in Haverstraw and Tompkins Cove, New York, unlessand until said labor organization is certified by the Board asthe exclusive collective-bargaining representative of saidemployees pursuant to Section 9(c) of the Act.(c) Giving effect to a collective-bargaining agreement ex-ecuted with Local 854, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America,on March 28, 1978, or to any modification or extensionthereof.(d) Refusing to recognize and bargain collectively withLocal 445, International Brotherhood of Teamsters, Chauf-" See, generally, Isis Plumbing & Healing Co., 138 NL.RB 716 (1962). TheGeneral Counsel urges that the remedial interest rate be increased to 9 per-cent. Consideration of said issue at his level would involve a needless ad-ministrative delay with respect to an area of remedial policy best left to theBoard itself."1 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.200 HUDSON RIVER AGGREGATES. INC.feurs, Warehousemen and Helpers of America. as the exclu-sive collective-bargaining representative of employees de-scribed below:All chauffeurs and drivers for all trucks of HudsonRiver Aggregates, Inc., whether such trucks operate onhighways or solely upon its property. at its facilitieslocated at Haverstraw and Tompkins Cove. NewYork, excluding guards all other employees, and super-visors as defined in the Act.(e) Refusing to recognize and bargain collectively withLocal 825. International Union of Operating Engineers.AFL-CIO. as the exclusive collective-bargaining represent-ative of employees described below:All shovel engineers, portable compressor engineers,front-end loader operators, shovel oilers, bulldozer op-erators. single rotary drill operators, rotary drill opera-tors, lead mechanics, mill operators. assistant electri-cians, tug operators, utility mill man, specialmechanics, mechanics (including blacksmith. weld drillbit sharpeners. jack bit sharpeners, welder, burners. ga-rage men, pump operators, truck and car repair men,and other similar maintenance men), rotary drill ap-prentices. primary crusher hoist operator, hoist opera-tors, mechanic apprentices first class, special mill men,mechanic apprentices second class, mechanic helpers.and mill men, employed by Hudson River Aggregates,Inc., at its facilities located at Haverstraw and Tomp-kins Cove, New York, including all guards, other em-ployees, and supervisors as defined in the Act.(f) Refusing to hire or otherwise discriminate againstemployees in their hire or tenure of employment becausethey are members of, or give support to. Local 445. Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, or any other labor organiza-tion.(g) In any other manner interfering with, restraining. orcoercing employees in the exercise of the rights guaranteedby Section 7 of the Act.2. Take the following affirmative action deemed neces-sary to effectuate the purposes and policies of the Act:(a) Make whole Charles Frontino, Henry Flester, Har-old W. Conklin, Raymond W. Odell, and Jack Joseph New-man for any loss of pay they may have suffered by reasonof the discrimination against them in the manner describedin the section of this Decision entitled "The Remedy."(b) Withdraw and withhold from Local 854. Interna-tional Brotherhood of Teamsters. Chauffeurs. Warehouse-men and Helpers of America. recognition as the collective-bargaining representative of hourly employees at the Hav-erstraw and Tompkins Cove jobsites.(c) Recognize and. upon request. bargain collectivelywith Local 445. International Brotherhood of Teamsters.Chauffeurs. Warehousemen and Helpers of America., as theexclusive collective-bargaining representative of employeesdescribed in paragraph l(d) above. and, if any agreement isreached, embody said agreement in an executed writtencontract.(d) Recognize and, upon request. bargain collectivelywith Local 825. International Union of Operating Engi-neers. AFL-CIO, as the exclusive bargaining representativeof employees described above in paragraph I(e) above. and,if an agreement is reached. embody said agreement into asigned written contract.(e) Preserve and. upon request, make available to theBoard or its agents. for examination and copying. all rec-ords necessary to analyze and compute the amount of back-pay due under the terms of this recommended Order.(f) Post at its Haverstraw and Tompkins Cove. NewYork. jobsites copies of the attached notice marked "Ap-pendix A."" Copies of said notice, on forms provided bythe Regional Director for Region 2. after being duly signedby a representative of Respondent. shall be posted b Re-spondent immediately upon receipt thereof: and be main-tained by it for 60 consecutive days thereafter. in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken toinsure that such notices are not altered, defaced, or coveredby any other material.(g) Notify the Regional Director for Region 2. in writing.within 20 days from the date of this Order. what steps Re-spondent has taken to comply herewith.4 In the event that this Order is enforced b a Judgment of the UnitedStates Court of Appeals. the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order or the Na-tional Labor Relations Board."201